            Case 2:19-cv-00998-CMR Document 2 Filed 12/23/19 Page 1 of 12




Andrew W. Stavros (8915)
Adam G. Clark (13047)
STAVROS LAW P.C.
8915 South 700 East, Suite 202
Sandy, Utah 84070
Tel: (801) 758-7604
Fax: (801) 893-3573
andy@stavroslaw.com
adam@stavroslaw.com

       Attorneys for Plaintiff Melissa White


                       IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, CENTRAL DIVISION


 MELISSA WHITE, an individual,

                 Plaintiff,                                       COMPLAINT

 vs.
                                                                      2:19-cv-00998
 CLEARCHOICE MANAGEMENT                                     Case No. ______________
 SERVICES, LLC, a Colorado limited liability
 company, dba CLEARCHOICE DENTAL
                                                                       Cecilia M. Romero
 IMPLANT CENTER,                                               Judge: ____________

                  Defendant.


       Plaintiff Melissa White, by and through her counsel, brings this complaint against

Defendant ClearChoice Management Services, LLC, dba ClearChoice Dental Implant Center.

                              PARTIES, JURISDICTION AND VENUE

       1.       Plaintiff Melissa White (“Plaintiff” or “White”) is an individual who, at all times

relevant to this complaint, resided in Salt Lake County, State of Utah.



                                                 1
            Case 2:19-cv-00998-CMR Document 2 Filed 12/23/19 Page 2 of 12




       2.       ClearChoice Management Services, LLC, dba ClearChoice Dental Implant Center,

is a Colorado limited liability company doing business in Salt Lake County, State of Utah

(“Defendant” or “ClearChoice”).

       3.       At all times relevant to this complaint ClearChoice was an employer within the

meaning of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e(b).

       4.       At all times relevant to this complaint, White was an employee of ClearChoice

within the meaning on Title VII of the Civil Rights Act, 42 U.S.C. § 2000e(f).

       5.       This Court has jurisdiction pursuant to the provisions of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e-5(f) (“Title VII”), from claims arising from the actions of

ClearChoice in violation of Title VII.

       6.       The employment practices alleged to be unlawful were committed in Salt Lake

County, Utah, which is within the jurisdiction of the U.S. District Court for the District of Utah,

Central Division of Utah. Accordingly, venue is proper in this District pursuant to 42 U.S.C. §

2000e-5(f) and 28 U.S.C. § 1391.

       7.       White filed a timely charge of discrimination with the Utah Labor Commission,

Antidiscrimination and Labor Division (“UALD”) and the Equal Employment Opportunity

Commission (“EEOC”) alleging discrimination based on sex, pregnancy, and religion and related

claims on January 14, 2019. Amended Charge of Discrimination attached hereto as Exhibit A.

       8.       White has requested and obtained a Notice Right to Sue from the EEOC on or about

September 25, 2019. , dated September 23, 2019.

                                   FACTUAL BACKGROUND

       9.       White is female.


                                                  2
         Case 2:19-cv-00998-CMR Document 2 Filed 12/23/19 Page 3 of 12




       10.     White was hired as an Operation Manager on or about May 14, 2015.

       11.     From 2015 to 2017, all of White’s performance reviews were good. She regularly

received pay increases and had no oral or written performance deficiencies. By all accounts, White

was an exceptional employee who met or exceeded all ClearChoice’s expectations.

       12.     On or about December 4, 2017, White took maternity leave.

       13.     White later returned from maternity leave on or about February 26, 2018.

       14.     Approximately two (2) weeks after returning from maternity leave, White was

treated differently by Dr. Shad Mackert (“Mackert”), her supervisor.

       15.     Shortly after returning from maternity, White’s hours were changed and her job

responsibilities were reduced.

       16.     On or about March 26, 2018, White was informed that Mackert intended on hiring

his then girlfriend, Kelsey Smith (“Smith”) as the Patient Intake Coordinator. White expressed her

concerns of Smith being a part of the team to Mackert. Mackert then became upset and began to

give Smith preferential treatment.

       17.     On or about March 29, 2018, White requested to leave early in order to take her

nanny to the airport. Mackert denied White’s request. Prior to denying her request, Mackert

allowed Smith to leave her shift early without prior permission.

       18.     Mackert continued to show Smith preferential treatment, including not allowing

other employees to attend personal events.

       19.     Mackert also began to change White’s job duties. Prior to her leave, White had the

ability to approve employee’s time-off requests. White received a request from a fellow colleague

to leave approximately one (1) hour prior to the end of her shift in order to attend her child’s school


                                                  3
         Case 2:19-cv-00998-CMR Document 2 Filed 12/23/19 Page 4 of 12




activity. White approved her colleague’s request. Mackert then stripped White of the ability to

approve any employee’s time-off requests.

       20.     Mackert continued to belittle, demean and otherwise subject White to negative

treatment. This included speaking negatively about White to other employees within the office and

preventing White from completing her job duties.

       21.     During her employment, White witnessed Mackert and other employees smoke

marijuana and drink alcohol. At times, Mackert offered White a drink and/or marijuana, to which

White denied because of her religious beliefs. After White denied partaking of the marijuana or

alcohol, Mackert’s treatment of White worsened. In fact, Mackert regularly made comments about

having a male co-worker replace White.

       22.     In response to Mackert’s continued treatment, on August 14, 2018, White sent a

formal complaint to Lori Crane, the Director of Human Resources (“Crane”).

       23.     On August 16, 2018, White sent a second email to Crane regarding Mackert’s

continued behaviors, wherein she stated, “I am so disappointed with the lack of professionalism

that I have endured the last 48 hours.” White continued stating, “…I am being punished for my

desire to be a mother.”

       24.     Shortly thereafter on or about August 29, 2018, Mackert placed White was placed

on a Personal Improvement Plan (“PIP”), in response to her complaint.

       25.     The PIP falsely alleged that White was “negatively impacting center culture”, was

not showing “leadership regarding decision making and communication,” and “fails to take

initiative/follow through on tasks vital to the business.”




                                                  4
         Case 2:19-cv-00998-CMR Document 2 Filed 12/23/19 Page 5 of 12




       26.     In response, White sent an email to Crane on September 7, 2019, informing her of

the PIP. Crane then scheduled a meeting to discuss the PIP and White’s previous complaint.

       27.     On or about September 18, 2018, Crane contacted White to discuss her PIP and the

accusations. Crane found that Amy Cerny (“Cerny”), White’s supervisor and Mackert had not

following procedure when giving White a PIP. Crane recognized that prior to receiving the PIP,

White had not been informed of any performance issues. Crane then promised to follow up with

Cerny regarding the PIP.

       28.     Cerny later agreed to review the status of White’s PIP in November 2018.

       29.     On November 13, 2018, White followed up with Cerny regarding her PIP. Cerny

informed White that she was no longer on a PIP. White then requested a pay increase. Cerny denied

White’s request and stated that “just because White had going back to school and got her Master’s

Degree doesn’t mean she should get a raise.” As such, White was denied a raise.

       30.     On or about January 14, 2019, White filed a Charge of Discrimination with the

UALD.

       31.     On or about January 16, 2019, ClearChoice was notified that White had filed a

Charge of Discrimination.

       32.     Prior to filing her Charge of Discrimination, White retained an attorney. On or

about February 11, 2019, White’s counsel sent a letter to ClearChoice that White wanted to take a

leave of absence while ClearChoice addressed the hostile work environment.

       33.     On or about February 15, 2019, White received a letter from Crane. The letter

confirmed ClearChoice’s receipt of the letter from White’s counsel and further stated, among other




                                                5
         Case 2:19-cv-00998-CMR Document 2 Filed 12/23/19 Page 6 of 12




things, that ClearChoice did not consider her employment terminated and wanted to “discuss

options for continued employment with them.”

       34.    On or about February 19, 2019, White received a letter from Cerny notifying White

that her employment with ClearChoice had ended. As such, White was terminated from her

position on February 19, 2019.

       35.    In or around the same period of time, White was informed by a previous colleague

that Cerny had a conversation with an executive wherein she stated a plan to terminate White and

other Mormon employees in Utah.

                            FIRST CAUSE OF ACTION
  (Gender and Pregnancy Discrimination in Violation of Title VII of the Civil Rights Act)

       36.    Plaintiff incorporates the preceding paragraphs by reference.

       37.    Title VII makes it unlawful for an employer to discriminate against an individual

with respect to compensation, terms, conditions or privileges of employment, because of sex.

       38.    The Pregnancy Discrimination Act, 42 U.S.C. § 2000e(k) (“PDA”), prohibits

employers from discriminating against employees on the basis of pregnancy, childbirth, or related

medical conditions.

       39.    Plaintiff is a female that was pregnant and was subjected to unlawful discrimination

by the Defendant.

       40.    Plaintiff was subjected to adverse actions when her job responsibilities were

altered, she was denied a raise, given an unwarranted PIP and ultimately terminated from her

position by the Defendant.

       41.    Plaintiff’s gender was a motivating factor for the Defendants’ adverse actions.



                                               6
         Case 2:19-cv-00998-CMR Document 2 Filed 12/23/19 Page 7 of 12




       42.     Defendant’s proffered reasons for terminating Plaintiff are false and instead

Defendant intended on terminated Plaintiff from her employment because of her gender.

       43.     Defendant’s actions have directly and proximately cause Plaintiff substantial past

and future economic loss, including lost wages, damage to her career and professional reputation,

humiliation and pain and suffering, severe emotional distress and other compensatory damages in

an amount to be determined at trial.

       44.     Defendant’s unlawful conduct toward Plaintiff in violation of Title VII was done

with reckless disregard in discriminating against Plaintiff based upon her gender, such that is

should be subject to an award of punitive damages.

       45.     Plaintiff is also entitled to recover attorneys’ fees and costs incurred in bringing this

action, and such other relief as is available under law.

                             SECOND CAUSE OF ACTION
         (Religious Discrimination in Violation of Title VII of the Civil Rights Act)

       46.     Plaintiff incorporates the preceding paragraphs by reference.

       47.     Defendant’s subjected Plaintiff to adverse action by terminating her from her

employment because of her religion.

       48.     Plaintiff’s religion was a motivating factor for the Defendant’s adverse actions.

       49.     Defendant’s discriminatory acts and omissions have directly and proximately

caused Plaintiff to incur past and future economic loss, including lost wages, harm to Plaintiff’s

career, reputation, and earning potential, and severe emotional distress. Plaintiff seeks recovery of

these damages in an amount to be proven at trial.




                                                  7
          Case 2:19-cv-00998-CMR Document 2 Filed 12/23/19 Page 8 of 12




        50.     Defendant’s unlawful acts were taken with malice and/or in reckless disregard of

Plaintiff’s federally-protected rights. Accordingly, Defendant is also liable for punitive damages

in an amount to be determined at trial.

        51.     Plaintiff also seeks recovery of her reasonable attorney’s fees and court costs.

                                  THIRD CAUSE OF ACTION
                  (Retaliation in Violation of Title VII of the Civil Rights Act)

        52.     Plaintiff incorporates the preceding paragraphs by reference.

        53.     Title VII prohibits retaliation against an employee for engaging in protected

opposition to workplace discrimination.

        54.     White engaged in protected activity by opposing the treatment she received from

Mackert, Cerny and other employees—which she reasonably believed constituted unlawful

discrimination and harassment—including by complaining to HR about the harassment, among

other things, as alleged above.

        55.     In addition, Plaintiff’s complaints and filing a Charge of Discrimination regarding

Mackert’s conduct constitute as protected activity under Title VII. In making her complaints,

Plaintiff reasonably believed she was being subjected to unlawful discrimination on the basis of

gender and/or religion.

        56.     Defendant ultimately terminated Plaintiff from her employment because she

engaged in protected activity, as detailed herein.

        57.     Defendants’ retaliation has directly and proximately caused Plaintiff to incur past

and future economic loss, including lost wages, harm to Plaintiff’s career, reputation, and earning

potential, and severe emotional distress. Plaintiff seeks recovery of these damages in an amount to

be proven at trial.

                                                  8
              Case 2:19-cv-00998-CMR Document 2 Filed 12/23/19 Page 9 of 12




         58.      Defendants’ unlawful acts were taken with malice and/or in reckless disregard of

Plaintiff’s federally-protected rights. Accordingly, Defendant is also liable for punitive damages

in an amount to be determined at trial.

                                      REQUEST FOR RELIEF

         WHEREFORE, Plaintiff requests for judgement and relief against Defendants as follows:

         1.       A judgement in Plaintiff’s favor against Defendants for violations of Title VII;

         2.       A judgment awarding Plaintiff all lost wages (back and future wages), employment

compensation, and other economic benefits lost as a result of Defendants’ unlawful acts and

omissions;

         3.       A judgment awarding Plaintiff compensatory damages in amount to be determined

at trial, including damages for emotional distress, loss of enjoyment of life, and other non-

pecuniary losses;

         4.       A judgment awarding Plaintiff punitive damages in an amount to be determined at

trial;

         5.       A judgment awarding Plaintiff prejudgment and post-judgment interest, as

applicable;

         6.       A judgment awarding Plaintiff her attorney’s fees and courts costs, including expert

witness fees; and

         7.       A judgment awarding Plaintiff such further and additional legal or equitable relief

as the Court deems appropriate.




                                                   9
 Case 2:19-cv-00998-CMR Document 2 Filed 12/23/19 Page 10 of 12




DATED this 23rd day of December, 2019.

                                 /s/ Adam G. Clark
                                 Adam G. Clark
                                 STAVROS LAW P.C.
                                 Attorneys for Plaintiff




                                    10
Case 2:19-cv-00998-CMR Document 2 Filed 12/23/19 Page 11 of 12




                   EXHIBIT A
Case 2:19-cv-00998-CMR Document 2 Filed 12/23/19 Page 12 of 12
